FILED
                            NOT FOR PUBLICATION                             DEC 28 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



OUTDOOR MEDIA GROUP, INC., a                     No. 10-56081
California Corporation; CHANCE
OUTDOOR, LLC, a California Limited               D.C. No. 5:03-cv-01461-RT-OP
Liability Company,

              Plaintiffs - Appellants,           MEMORANDUM *

  v.

CITY OF BEAUMONT, a California
Charter City,

              Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Central District of California
                 Robert J. Timlin, Senior District Judge, Presiding

                    Argued and Submitted November 18, 2011
                              Pasadena, California

Before:       W. FLETCHER and RAWLINSON, Circuit Judges, and MILLS,
              Senior District Judge.**




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
               The Honorable Richard Mills, Senior District Judge for the Central
District of Illinois, sitting by designation.
       Outdoor Media Group, Inc. and Chance Outdoor, LLC appeal the district

court’s grant of summary judgment to the City of Beaumont and its denial of their

summary judgement motion. The district court held that appellants lacked standing

to assert a claim for section 1983 damages under the First Amendment. On

previous appeal to this court, we affirmed the district court’s dismissal as moot of

appellants’ claims for injunctive and declaratory relief. We noted that the City of

Beaumont had passed a new sign ordinance addressing potential constitutional

infirmities in the old ordinance. Outdoor Media Group v. City of Beaumont, 506

F.3d 895, 902 (9th Cir. 2007). On remand, the appellants only remaining claim

was that the City’s old ordinance had unconstitutionally preferenced certain

commercial speech over certain noncommercial speech. Id. We have jurisdiction

to review under 28 U.S.C. § 1291. We affirm the district court’s decision.

       We review de novo whether a party has standing to bring an action. LSO,

Ltd. v. Stroh, 205 F.3d 1146, 1152 (9th Cir. 2000). We also review the district

court's grant of summary judgment de novo. Yellow Cab Co. of Sacramento v.

Yellow Cab of Elk Grove, Inc., 419 F.3d 925, 927 (9th Cir. 2005); United States v.

Tacoma, 332 F.3d 574, 578 (9th Cir. 2003).

       “[T]o satisfy Article III's standing requirements, a plaintiff must show (1) it

has suffered an ‘injury in fact’ . . .; (2) the injury is fairly traceable to the

                                              2
challenged action of the defendant; and (3) it is likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Friends of

the Earth, Inc. v. Laidlaw Environmental Services, Inc., 528 U.S. 167, 180-181

(2000) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)).

Appellants have established Article III standing to pursue their section 1983 claim.

Appellants allege that as a result of the City’s unconstitutional denial of their

billboard permit application, they suffered a financial loss that could be

compensated by monetary damages. Such a financial injury is sufficient to

establish constitutional standing. See Clark v. City of Lakewood, 259 F.3d 996,

1007 (9th Cir. 2001) (“Although the financial impact of a[] . . . regulation upon a

plaintiff has only limited value in determining whether the regulation actually

violates the First Amendment, that impact is relevant and sufficient to satisfy

Article III’s injury-in-fact requirement.” (citations omitted)).

      However, we hold that appellants are unable to assert the First Amendment

rights of the third parties who might have wanted to place non-commercial

advertisements on the billboards. At the time the City of Beaumont denied

appellants’ permit applications, appellants had already sold any expressive interest

in the content of those billboards to Lamar Central Outdoor, Inc. (“Lamar”). The

sales contract between appellants and Lamar makes clear that appellants would

                                           3
have had no right to place non-commercial advertisements on the proposed

billboards even if the City of Beaumont had granted the permits. While it is

possible Lamar’s advertisers may have had an interest in placing non-commercial

messages on these proposed billboards, appellants have made no showing that they

should be allowed to assert the rights of those advertisers. See Craig v. Boren, 429

U.S. 190, 192-97 (1976). Nor does the First Amendment’s overbreadth doctrine

support a claim for monetary damages. Outdoor Media Group v. City of

Beaumont, 506 F.3d 895, 902 (9th Cir. 2007).

      AFFIRMED.




                                          4